SMITH, Judge.
Substantial competent evidence supports the trial court’s finding that appellee established a prescriptive easement along the border of appellant’s grove, for access to appellee’s interior land and grove. Downing v. Byrd, 100 So.2d 57 (Fla.1958); City of Daytona Beach v. Tona-Rama, Inc., 294 So.2d 73 (Fla.1974). The trial court evidently found that appellee’s additional use of the easement, for access to and from a proposed dwelling, would not unreasonably increase the burden of the easement established for grove maintenance. Crutchfield v. F. A. Sebring Realty Co., 69 So.2d 328 (Fla.1954). On this record we find no error in that decision, although neither the trial court’s judgment nor this one should be read as authorizing appellee to pave or otherwise improve the easement way in a manner detrimental to appellant’s adjacent grove. See Choctawhatchee Electric Cooperative, Inc. v. Moore, 220 So.2d 20 (Fla. 1st DCA 1969); Corrigans v. Sebastian River Drainage District, 223 So.2d 57 (Fla. 4th DCA 1969).
AFFIRMED.
BOYER, Acting C. J., and BOOTH, J., concur.